 

Case: 1:19-cv-01610 Document #: 11 Filed: 03/14/19 Page 1 of 2 PagelD #:47

United States District Court Northern District of Illinois
MOTION FOR LEAVE TO APPEAR PRO HAC VICE

 

 

 

 

Case Title: Plantiff(s)
Christopher Moehzrl
VS.
National Association of Realtors Defendant(s)
Case Number: 4:19-cv-01610 Judge: Andrea R Wood
I, Brian James Shearer hereby apply to the Court

 

under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

Christopher Moehr! by whom I have been retained.

 

I am a member in good standing and eligible to practice before the following courts:

 

Title of Court Date Admitted

 

State of Virginia 12/04/2013

 

 

 

 

 

 

 

I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:

 

Date of Application
Case Number Case Title (Granted or Denied)*

 

 

 

 

 

 

 

 

 

*If denied, please explain:
(Attach additional form if
necessary)

Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the
time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
papers may be made.

 

 

Has the applicant designated local counsel? Yes Y No

 

 

 

 

 

 

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
Case: 1:19-cv-01610 Document #: 11 Filed: 03/14/19 Page 2 of 2 PagelD #:48

Has the applicant ever been:

censured, suspended, disbarred, or otherwise disciplined by any court? Yes

or is the applicant currently the subject of an investigation of the

applicant’s professional conduct?

Yes

transferred to inactive status, voluntarily withdrawn, or resigned from the

bar of any court?
denied admission to the bar of any court?

held in contempt of court?

Yes

Yes

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

No

 

 

 

 

 

 

 

 

Z
NIINEINE INE TS

 

 

 

NOTE: [f the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant’s current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations

of the applicant’s conduct may have been instituted.

I have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and

correct.

March 14, 2019

 

g Brian J. Shearer

 

 

 

 

 

 

 

 

Date Electronic Signature of Applicant
Last Name First Name Middle Name/Initial
ApgtcatshNene Shearer Brian James
Applicant's Law Firm | Justice Catalyst Law
Sireet Address Room/Suite Number
Applicant’s Add
Ppliean's ACarESS 1291 Delaware Ave SW
City State ZIP Code Work Phone Number
Washington D.C. 20024 503-313-1770

 

 

 

 

 

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule $3.14 is effective until such

time as the fee has been paid.)

NOTE: Attomeys seeking to appear pro hac vice may wish te consider filing a petition for admission to the general bar of this Court. The
fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
only. Application for such admission must be made in each case; and the admission fee must be paid in each case.

Rev. 01/01/2618

 
